DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246419 to Li in view of US 2004/0253348 to Woodward in view of the English translation of DE 102011002821 to Lison and in further view of US 2014/0044851 to Kennedy.
Regarding claims 1-6 and 9-11 Li discloses a housing (122) that defines a hollow chamber that can receive a food container (interior), a food container (137) with an interior in the hollow chamber with a surface curved upward at the corners, a first lid (10) that can be moved to close or open the chamber in first and second positions, a heating element (50) in the first lid. Li also discloses a second lid with respect to the prior art. Li does not disclose an air diffusing structure. 
However, Woodward discloses an air diffusing structure that is at least partially below a cooking surface (10, Fig. 6).
The advantage of an air diffusing structure that is at least partially below a cooking surface is to reduce heat and evaporation from the food product surface. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li by utilizing an air diffusing surface as in Woodward in order to reduce heat and evaporation from the food product surface.
Li does not include an insert.
However, Lison discloses an insert (3) in a steam cooker vessel (2) with apertures in a lower surface of the insert (Fig. 3) and an opening at an upper surface of the insert (Fig. 3).
The advantage of utilizing an insert with apertures is to steam foods in an elevated manner/avoid submersion. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li/Woodward by utilizing an insert with apertures in the cooker of Li/Woodward in order to steam foods in an elevated manner/avoid submersion.
Li/ Woodward /Lison does not disclose a domed surface across the lower surface of the container.
However, Kennedy discloses a container with a domed lower surface with an upper extent (Fig. 1) [0019].
The advantage of utilizing a domed surface is to stabilize the insert and container on a flat surface. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Li/Woodward /Lison by utilizing the surface as in Kennedy in order to stabilize the insert and container on a flat surface.
Response to Arguments
Applicant’s arguments are moot with regard to the new grounds of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761